Citation Nr: 1401000	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-14 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a migraine disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to January 1992. 


This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by which the RO denied entitlement to the benefit sought herein. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  A migraine disorder was not "noted" at service entrance and the evidence does not show, clearly and unmistakably, that a migraine disability preexisted service.

2.  The Veteran was treated for recurrent symptoms of migraines in service.

3.  The Veteran had recurrent symptoms of migraines after service separation.

4.  Currently diagnosed migraines are related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a migraine disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1111, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The claim of service connection for a migraine disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A migraine disorder (organic disease of the nervous system), is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, "subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes." 
38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In rendering a (merits) decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for a Migraine Disorder

The Veteran contends that she was sound at service entrance, and that she incurred a migraine disorder during service.  

The Board finds that a migraine disability was not "noted" at service entrance.  A June 1985 enlistment examination shows that a neurological and head examination were normal at entrance.  On her Report of Medical History completed when she entered service, the Veteran checked that she had frequent headaches.  She specifically noted that she had "headaches due to tension."  In a later statement dated May 2012, the Veteran specifically described the difference, according to her own symptoms, between tension headaches and migraines.  Accordingly, the Board finds that the evidence does not show, by clear and unmistakable evidence, that a migraine disorder preexisted service entrance.  As such, the presumption of soundness, with regard to a migraine disability, at service entrance attached.  See 
38 U.S.C.A. § 1111.

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the evidence in support of the claim for service connection for a migraine disability is in equipoise.  The Board finds that the evidence shows that the Veteran was seen several times for headaches and migraines during service.  In September 1987, the Veteran was seen for complaints of headaches.  In September 1990, she was diagnosed with probably complicated migraines, exacerbated by pregnancy, and in October 1990, she was again treated for a migraine.  

Post-service VA treatment records demonstrate continued treatment for migraines since January 2002, to include a diagnosis of a migraine disorder on the August 2010 VA examination report.  

In a May 2012 statement, the Veteran also reported that during service she experienced migraines like she had never experienced before.  Symptoms included pain, nausea, and small bird-like auras outside her peripheral vision.  The Veteran specifically stated that her migraine symptoms were different than those of a headache.  She maintains that she has continued to suffer from migraines since service separation.  The Veteran is competent to provide evidence about observable symptoms, including head pain, nausea, and disruption of vision, as it is personal knowledge that comes through the use of her senses.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").

The Board also notes that the Veteran was afforded a VA examination in August 2010 to assist in determining the etiology of her migraine disorder.  As the examiner inaccurately assumed that the migraine disorder preexisted service entrance, his opinion (that a migraine disability was not aggravated by service) is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinions or diagnoses based on inaccurate material facts are of no probative value). 

For these reasons, the Board finds that there is competent evidence of a relationship between the Veteran's currently diagnosed migraine disorder and active service.  The Veteran suffered symptoms of migraines in service and has suffered those same symptoms since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease). 

For these reasons, the Board finds that the weight of the competent and credible evidence is at least in relative equipoise on the question of whether the Veteran's migraine disability was incurred in service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a migraine disability is warranted.


ORDER

Service connection for a migraine disability is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


